UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

SHANAYE S.M.,

                             Plaintiff,

v.                                                         5:18-CV-0217
                                                           (TWD)
COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                               OF COUNSEL:

LAW OFFICES OF STEVEN R. DOLSON                            STEVEN R. DOLSON, ESQ.
 Counsel for Plaintiff
126 North Salina Street, Suite 3B
Syracuse, New York 13202

U.S. SOCIAL SECURITY ADMIN.                                DAVID B. MYERS, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza - Room 3904
New York, New York 10278


THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                   DECISION and ORDER

       Currently before the Court, in this Social Security action filed by Shanaye S.M.

(“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the Commissioner”)

pursuant to 42 U.S.C. § 405(g), are Plaintiff’s motion for judgment on the pleadings and

Defendant’s motion for judgment on the pleadings. (Dkt. Nos. 9, 13.) For the reasons set forth

below, Plaintiff’s motion for judgment on the pleadings is granted and Defendant’s motion for

judgment on the pleadings is denied.
I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1982, making her 27 years old at the alleged onset date and 34 years

old at the date of the ALJ’s decision. Plaintiff reported graduating from high school and

completing some college. She has previous work as a scheduler, lead generator, and receptionist.

Plaintiff has generally alleged disability due to disc herniation in the lumbar spine, degenerative

disc disease (“DDD”) in the lumbar spine, radiculopathy, and asthma.

       B.      Procedural History

       Plaintiff applied for a period of disability and disability insurance benefits on July 31,

2014, alleging disability beginning October 1, 2009. Plaintiff’s application was initially denied

on March 23, 2015, after which she timely requested a hearing before an Administrative Law

Judge (“ALJ”). Plaintiff appeared at an administrative hearing before ALJ David J. Begley on

October 17, 2016. (T. 48-80. 1) On March 16, 2017, the ALJ issued a written decision finding

Plaintiff was not disabled under the Social Security Act. (T. 13-27.) On January 23, 2018, the

Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the final

decision of the Commissioner. (T. 2-7.)

       C.      The ALJ’s Decision

       The ALJ applied the five-step sequential evaluation promulgated by the Commissioner

for adjudicating disability claims. (T. 16-24.) The ALJ found Plaintiff last met the insured

status requirements of the Social Security Act on December 31, 2014. (T. 18.) He found



1
        The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                2
Plaintiff did not engage in substantial gainful activity during the period from her alleged onset

date through her date last insured. Id. The ALJ determined Plaintiff’s lumbar DDD and obesity

were severe impairments through the date last insured. (T. 19.) He determined Plaintiff did not

have an impairment or combination of impairments that met or medically equaled one of the

listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). Id. Specifically, the

ALJ considered Listing 1.04 (disorders of the spine) and Plaintiff’s obesity pursuant to Social

Security Ruling (“SSR”) 02-1p. Id. The ALJ found Plaintiff has the residual functional capacity

“RFC” to perform sedentary work

               except she is prohibited from climbing ladders, ropes, and
               scaffolds. She would need to avoid slippery and uneven surfaces
               as well as hazardous machinery, unprotected heights, and open
               flames. She also would need to avoid concentrated exposure to
               extreme cold.

(T. 19-20.) The ALJ determined Plaintiff was capable of performing past relevant work as a

scheduler, receptionist, and lead generator through the date last insured. (T. 23.) The ALJ

therefore concluded Plaintiff was not disabled at any time from October 1, 2009, the alleged

onset date, through December 21, 2014, the date last insured. Id.

       D.      The Parties’ Contentions

       Plaintiff argues the ALJ’s decision is not supported by substantial evidence because the

ALJ (1) fails to include limitations on reaching in the RFC and (2) fails to discuss Plaintiff’s

asthma at Steps Two and Four. (Dkt. No. 9 at 5-12. 2) The Commissioner contends the ALJ’s

decision applied the correct legal standards and is supported by substantial evidence because the

ALJ (1) adequately accounted for Plaintiff’s non-existent reaching limitations and (2) Plaintiff’s



2
      Page numbers in citations to documents identified by docket number refer to the page
numbers assigned by the Court’s CM/ECF electronic filing system.
                                             3
asthma caused no limitations and, even if it did, the jobs the ALJ relied on at Step Four fully

accounted for any such limitations. (Dkt. No. 13 at 4-12.)

II.      RELEVANT LEGAL STANDARD

         A.     Standard of Review

         A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

Where evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).

         “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by


                                                 4
substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled without
               considering vocational factors such as age, education, and work
               experience; the [Commissioner] presumes that a claimant who is
               afflicted with a “listed” impairment is unable to perform substantial
               gainful activity. Assuming the claimant does not have a listed
               impairment, the fourth inquiry is whether, despite the claimant’s
               severe impairment, he has the residual functional capacity to
               perform his past work. Finally, if the claimant is unable to perform
               his past work, the [Commissioner] then determines whether there is
               other work which the claimant could perform. Under the cases
               previously discussed, the claimant bears the burden of the proof as
               to the first four steps, while the [Commissioner] must prove the final
               one.


                                                 5
Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the

[Social Security Administration] will not review the claim further.” Barnhart v. Thompson, 540

U.S. 20, 24 (2003).

III.   ANALYSIS

       A.      Substantial Evidence Does Not Support the ALJ’s Analysis of Plaintiff’s
               Impairments at Step Two

       At Step Two, the ALJ must determine whether the claimant has a severe impairment that

significantly limits her physical or mental abilities to do basic work activities. 20 C.F.R. §

404.1520(c). Basic work activities include walking, standing, sitting, lifting, carrying, pushing,

pulling, reaching, handling, seeing, hearing, speaking, understanding, remembering and carrying

out simple instructions, using judgment, and responding appropriately to supervision, co-

workers, and usual work situations. Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012)

(citing Gibbs v. Astrue, 07-CV-10563, 2008 WL 2627714, at *16 (S.D.N.Y. July 2, 2008); 20

C.F.R. §§ 404.1521(b)(1)-(5)). “Although the Second Circuit has held that this step is limited to

‘screening out de minimis claims,’ [] the ‘mere presence of a disease or impairment, or

establishing that a person has been diagnosed or treated for a disease or impairment’ is not, by

itself, sufficient to render a condition severe.” Taylor, 32 F. Supp. 3d at 265 (quoting Dixon v.

Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995); Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y.

1995)). Overall, the claimant retains the burden of presenting evidence to establish severity. Id.

(citing Miller v. Comm’r of Soc. Sec., 05-CV-1371 (FJS/GJD), 2008 WL 2783418, at *6-7

(N.D.N.Y. July 16, 2008)).

       Indeed, a “finding of ‘not severe’ should be made if the medical evidence establishes

only a ‘slight abnormality’ which would have ‘no more than a minimal effect on an individual’s
                                                 6
ability to work.’” Rosario v. Apfel, No. 97-CV-5759, 1999 WL 294727, at *5 (E.D.N.Y. Mar.

19, 1999) (quoting Bowen, 482 U.S. at 154 n.12).

       In addition, “[w]here an ALJ has omitted an impairment from [S]tep [T]wo of the

sequential analysis, other courts have declined to remand if the ALJ clearly considered the

effects of the impairment in the remainder of his analysis.” Chavis v. Astrue, No. 07-CV-0018

(LEK/VEB), 2010 WL 624039, at *12 (N.D.N.Y. Feb. 18, 2010); Lasiege v. Colvin, No. 12-CV-

01398 (NAM/TWD), 2014 WL 1269380, at *10-11 (N.D.N.Y. Mar. 25, 2014); Reices-Colon v.

Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (finding the alleged Step Two error harmless

because the ALJ considered the plaintiff’s impairments during subsequent steps); see also 20

C.F.R. § 404.1523 (stating that the ALJ is required to consider the “combined effect of all of

[plaintiff’s] impairments without regard to whether any such impairment, if considered

separately would be of sufficient severity”).

       At Step Two, the ALJ found Plaintiff had the following severe impairments though the

date last insured: lumbar DDD and obesity. (T. 19.) The ALJ found Plaintiff’s diabetes to be a

non-severe impairment. Id. Plaintiff argues the ALJ erred by failing to account for all of her

severe impairments in neglecting to discuss her asthma at all within Steps Two and Four of the

sequential process. (Dkt. No. 9 at 9-12.) The Court finds Plaintiff’s arguments persuasive for

the reasons below. Plaintiff also appears to argue her asthma should have been found severe at

Step Two. Id. at 11. However, the Court does not reach a finding as to whether Plaintiff’s

alleged asthma should have been found severe at Step Two.

       First, although the ALJ’s failure to find an impairment severe is typically harmless where

the ALJ finds at least one severe impairment, continues the sequential evaluation, and provides

explanation he adequately considered the evidence related to non-severe impairments, such is not


                                                7
the case here. The ALJ did find at least one severe impairment at Step Two and continued the

sequential evaluation. (T. 19-23.) However, as Plaintiff points out, the ALJ’s analysis

throughout the sequential evaluation does not reflect adequate consideration of Plaintiff’s

asthma. (Dkt. No. 9 at 11; T. 19-23.) The ALJ is required to provide rationale in the written

decision sufficient to allow this Court to conduct an adequate review of his findings. See Booker

v. Astrue, 07-CV-0646 (GLS), 2011 WL 3735808, at *5 (N.D.N.Y. Aug 24, 2011) (“The crucial

factors in an ALJ’s decision must be set forth in sufficient detail as to enable meaningful review

by the court.”) (citing Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984); Hickman ex rel.

M.A.H. v. Astrue, 728 F. Supp. 2d 168, 173 (N.D.N.Y. 2010) (“The ALJ must ‘build an accurate

and logical bridge from the evidence to [his] conclusion to enable a meaningful review.’”)

(quoting Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002)). In this case, however, the ALJ

does not appear to address Plaintiff’s asthma at all in his decision, leaving the Court unable to

determine whether the ALJ adequately considered this alleged impairment. (T. 19-23.) This

lack of consideration is highlighted by the ALJ’s explicit discussion of Plaintiff’s diabetes at

Step Two and his explanation regarding his finding that it was non-severe. (T. 19.)

       Second, while Defendant correctly points out that Plaintiff did not allege disability due to

her alleged asthma in her initial application, the record does contain evidence of this impairment

which the ALJ should have considered in making his findings at Step Two. (T. 81-82; Dkt. No.

13 at 10-11.) For example, Plaintiff’s treatment records do note asthma as a condition. (T. 273,

277, 286, 290, 298, 305.) Further, on February 3, 2014, Plaintiff reported to consultative

examiner Elke Lorensen, M.D., that she was diagnosed with asthma at age 14, that exercise

triggered her asthma, and that she was not on any medication for asthma at the time. (T. 345.)

Nevertheless, Dr. Lorensen diagnosed asthma and opined Plaintiff could not never tolerate


                                                 8
humidity, wetness, dust, odors, fumes, pulmonary irritants, extreme heat, and extreme cold. (T.

347, 353.)

       The ALJ’s lack of clear consideration of Plaintiff’s asthma is compounded by his failure

to discuss the full extent of limitations opined by Dr. Lorensen. (T. 22.) The ALJ did include

the need to avoid concentrated exposure to extreme cold (likely related to Plaintiff’s testimony

that her lower back pain is aggravated by cold weather) but did not discuss Dr. Lorensen’s other

opined environmental limitations. (T. 20, 22, 68.) Because the ALJ did not list these among Dr.

Lorensen’s opined limitations when weighing her opinion, this Court cannot now determine

whether the ALJ properly considered these limitations. (T. 22.) To be sure, it appears Plaintiff’s

asthma is a condition secondary to her lumbar DDD which she has alleged causes debilitating

back pain and Defendant may be correct in that limitations caused by asthma may not prevent

Plaintiff from performing her past relevant work. (Dkt. No. 13 at 11-12.) Again, the Court does

not reach a finding as to whether Plaintiff’s alleged asthma should have been found severe.

However, it remains that the ALJ was required to support his findings with sufficient analysis to

allow the Court to engage in meaningful judicial review of those findings. His decision does not

provide such analysis regarding Plaintiff’s impairments at Step Two and it is not the role of this

Court to supplement it now.

       For the reasons above, the Court cannot conclude substantial evidence supports the ALJ’s

findings at Step Two. Thus, remand is required on this basis.

       B.      Whether Substantial Evidence Supports the ALJ’s Analysis of the Opinion
               Evidence, Plaintiff’s RFC, and the Step Four Determination

       Plaintiff also argues the ALJ erred by failing to include non-exertional limitations related

to reaching in the hypothetical question posed to the vocational expert and in the RFC finding.

(Dkt. No. 9 at 5-9.) Plaintiff contends the record includes evidence of her consistent assertions
                                                 9
of reaching limitations, including the opinions from Dr. Lorensen and treating physician Jacob

Vella, M.D. Id. Specifically, Dr. Lorensen opined she had a moderate-to-marked reaching

limitation resulting in the ability to only occasionally reach in all directions. (T. 347, 351.) Dr.

Vella indicates Plaintiff would be unable to reach with her arms (including overhead) during the

eight hour work day. (T. 505.) Plaintiff argues the ALJ failed to address the reaching limitations

opined by Dr. Vella, despite affording this opinion some weight. (Dkt. No. 9 at 6-7.) Plaintiff

also argues that the ALJ’s reasons for discounting the opinions from Dr. Lorensen and Dr. Vella

are inadequate. Id. at 7.

       In response, Defendant argues the ALJ properly declined to assign Plaintiff any reaching

limitations. (Dkt. No. 13 at 4-10.) Defendant points out that Plaintiff testified that she had no

trouble lifting her arms above her head. (T. 75.) Defendant also argues that, although the ALJ

did not discuss Dr. Vella’s opined limitations, this opinion would almost certainly be rejected on

remand because it indicated Plaintiff had been essentially bedbound and could never use her

arms for reaching since 2005 despite the fact that she admitted working full-time from 2001 to

2009. (Dkt. No. 13 at 5-6.) Defendant contends the ALJ correctly reasoned that Plaintiff’s

pregnancy caused some of her symptoms rather than her DDD and properly assigned only some

weight to Dr. Vella’s opinion because it failed to sufficiently consider the temporary effect of the

pregnancy on the alleged symptoms given the gap in treatment, noncompliance, ability to

function unaccompanied, reports of effective medication, and inconsistent medical imaging

findings. Id. at 7-9. Defendant argues the ALJ discounted Dr. Lorensen’s opinion for similar

reasons, which Defendant contends are supported by substantial evidence. Id. at 9.

       Because remand is necessary and the ALJ will be required to address the above-noted

deficiencies in considering the severity of Plaintiff’s impairments and the opinion evidence from


                                                 10
Dr. Lorensen when issuing a new decision, the Court declines to reach a finding on Plaintiff’s

other arguments regarding the opinion evidence, the RFC determination (including the alleged

error in failing to include non-exertional limitations related to reaching), and the Step Four

determination. (Dkt. No. 9, at 5-9, 11.) However, on remand, the ALJ should conduct a new

opinion evidence analysis, RFC determination, and Step Four determination.

       ACCORDINGLY, it is hereby

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is

GRANTED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 13) is

DENIED; and it is further

       ORDERED that Defendant’s decision denying Plaintiff disability benefits is

VACATED, and this case is REMANDED, pursuant to Sentence Four of 42 § U.S.C. 405(g) for

proceedings consistent with this Decision and Order.



Dated: May 6, 2019
       Syracuse, New York




                                                 11
